                        UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF IOWA


 IN RE:                                                     Chapter 7 Bankruptcy
                                                             Case No. 19-00507
 MCQUILLEN PLACE COMPANY, LLC,

             Debtor.
 _____________________________________

 FIRST SECURITY BANK & TRUST CO.,                       Adversary Case No. 20-09037

                Plaintiff,

 vs.                                                   PLAINTIFF’S MOTION FOR
                                                        SUMMARY JUDGMENT
 CHARLES M. THOMSON,

                Defendant.


       COMES NOW Plaintiff First Security Bank & Trust Co. (the “Bank”), by and through

its counsel, and hereby moves for summary judgment in its favor against Defendant Charles

M. Thomson (the “Defendant”) with respect to the relief requested by the Bank in its

Complaint. Simultaneously herewith, the Bank has filed a Statement of Material Facts Not

In Dispute, a set of Exhibits, and a Memorandum, and all those items are incorporated herein

as if set forth verbatim.

       WHEREFORE, the Bank respectfully prays this Court on such notice and hearing as

it may direct, enter and enroll summary judgment in favor of the Plaintiff Bank, with respect

to the relief requested by the Plaintiff Bank in the Complaint, and declare and decree that

Defendant’s claim against the Debtor McQuillen Place Company, LLC (the “Debtor”) is

subordinate to the Bank’s claim against the Debtor pursuant to 11 U.S.C. § 510(a). In

addition, the Plaintiff Bank respectfully requests this Court declare and decree that
Defendant’s claim against the Debtor is assigned to the Plaintiff Bank such that the Defendant

may not receive any dividend from the Debtor until and unless the Plaintiff Bank’s claims

(including the Bank’s own Proofs of Claim and the claim assigned to the Bank) against the

Debtor has been paid in full. In addition, the Plaintiff Bank further requests such other relief

as may be just and proper under the premises.

                                                                 /s/ Eric W. Lam
                                                         Eric W. Lam, AT0004416
                                                         Eric J. Langston, AT0014001
                                                         SIMMONS PERRINE MOYER BERGMAN PLC
                                                         115 Third Street SE, Suite 1200
                                                         Cedar Rapids, IA 52401
                                                         Tel: 319-366-7641; Fax: 319-366-1917
                                                         elam@simmonsperrine.com
                                                         elangston@spmblaw.com
                                                         ATTORNEYS FOR FIRST SECURITY BANK
                                                         & TRUST CO.

                                                  Certificate of Service


      The undersigned certifies, under penalty of perjury, that on this 25th of November, 2020, the foregoing
document was electronically filed with the Clerk of Court using the Northern District of Iowa CM/ECF and the
document was served electronically through the CM/ECF system to the parties of this case.

                                                         /s/ Kelly Carmichael                  __




First Security – McQuillen/Pldgs/BA 20-09037 McQuillen – Drafts/Mtn for Summary Judgment.112520.1104.ewl
